UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2238


IBRAHIM OUDEH; TERESA SLOAN-OUDEH,

                     Plaintiffs - Appellants,

              v.

GOSHEN MEDICAL CENTER, INC.,

                     Defendant - Appellee,

              and

UNITED STATES OF AMERICA; STATE OF NORTH CAROLINA,

                     Third Party Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00576-D)


Submitted: February 28, 2022                                     Decided: March 8, 2022


Before WILKINSON, MOTZ, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified and affirmed by unpublished per curiam opinion.


ON BRIEF: R. Jonathan Charleston, Jose A. Coker, THE CHARLESTON GROUP,
Fayetteville, North Carolina, for Appellants. Stephen W. Petersen, George J. Oliver, FOX
ROTHSCHILD, LLP, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ibrahim Oudeh and Teresa Sloan-Oudeh (collectively, the “Oudehs”) appeal the

district court’s orders dismissing their state law claims with prejudice as moot and denying

their Fed. R. Civ. P. 59(e) motion to alter or amend the judgment. We affirm.

       “Article III limits the jurisdiction of federal courts to cases and controversies.”

Catawba Riverkeeper Found. v. N.C. Dep’t of Transp., 843 F.3d 583, 588 (4th Cir. 2016).

“[A]n actual controversy must exist not only at the time the complaint is filed, but through

all stages of the litigation.” Kingdomware Techs., Inc. v. United States, 579 U.S. 162, 169

(2016) (internal quotation marks omitted). “A case becomes moot, and thus deprives

federal courts of subject matter jurisdiction, when the issues presented are no longer live

or the parties lack a legally cognizable interest in the outcome.” Catawba Riverkeeper

Found., 843 F.3d at 588 (internal quotation marks omitted). Federal courts have “no

authority to give opinions upon moot questions or abstract propositions, or to declare

principles or rules of law which cannot affect the matter in issue in the case before it.”

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal quotation

marks omitted).

       Based on our review, we conclude that the district court did not err in finding that

the Oudehs’ state law claims are moot. However, because the district court lacked

jurisdiction over the Oudehs’ claims, the dismissal should have been without prejudice.

See S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d

175, 185 (4th Cir. 2013) (“A dismissal for . . . [a] defect in subject matter jurisdiction[]

must be one without prejudice, because a court that lacks jurisdiction has no power to

                                             3
adjudicate and dispose of a claim on the merits.”). Accordingly, we modify the district

court’s judgment to reflect that the dismissal of the Oudehs’ action is without prejudice,

affirm as modified, see 28 U.S.C. § 2106, and affirm the district court’s order denying the

Oudehs’ Rule 59(e) motion. Oudeh v. Goshen Med. Ctr., Inc., No. 5:18-cv-00576-D

(E.D.N.C. July 20, 2020; Oct. 15, 2020).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             AFFIRMED AS MODIFIED;
                                                                         AFFIRMED




                                            4